                     Case 1:19-mj-01077-MV Document 23 Filed 06/12/19 Page 1 of 1

                                          CLERK’S MINUTE SHEET
                                  IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                          Before the Honorable Laura Fashing

                                                    Initial Appearance

Case Number:               MJ 19-1077 KBM                      UNITED STATES vs. ARCHULETA

Hearing Date:              6/12/2019                           Time In and Out:           10:09-10:20

Courtroom Deputy:          N. Maestas                          Courtroom:                 Rio Grande

Defendant:                 Daniel Archuleta                    Defendant’s Counsel:       Michael V. Davis

AUSA:                      David Walsh                         Pretrial/Probation:        Anthony Carter

Interpreter:               N/A
Initial Appearance
☐ Defendant sworn

☒ Defendant received a copy of charging document

☒ Court advises defendant(s) of possible penalties and all constitutional rights

☒ Defendant currently has Court appointed counsel

☒ Government moves to detain                                    ☐ Government does not recommend detention

☒ Set for Show cause/Detention Hearing                         on June 18, 2019                  @ 9:30
Preliminary/Show Cause/Identity
☐ Defendant

☐ Court finds probable cause                                    ☐    Court does not find probable cause
Detention
☐ Defendant waives Detention Hearing

☐
Custody Status
☐ Defendant
                                                               Defendant released on previously imposed conditions and is
☒ Conditions of pretrial release reinstated                    ordered to return to court on 06/18/2019 @ 9:30 before
                                                               Judge Ritter
Other
☐    Matter referred to   for final revocation hearing

☐
